Title: Comments on Petition of Kentuckians, [27 August] 1782
From: Thomson, Charles
To: 


Editorial Note
About two years had elapsed since discontented settlers in Kentucky addressed two memorials to Congress asking for statehood. At that time a motion by the delegates of Virginia for Congress to disclaim jurisdiction by referring the petitions to Governor Jefferson had been defeated (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., II, 65, and nn.). In his summary of the contents of the present memorial, which also requested that Kentucky be admitted to the federal union as “a separate and independent State,” Charles Thomson noted that, besides stressing the usual grievances because of absentee landownership, a remote “Supreme Court,” and a state government so far removed as to lack “justice & energy,” the signers affirmed: “they have taken an Oath of Allegiance & considered themselves subjects of the United States & not of Virginia, that the Charter under which Virginia claimed that Country, had been disolved; that in consequence of the dissolution the Country belonged to the Crown of G. Britain & that by the revolution the rights of the Crown was devolved on the United States” (Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 145–46). Among the papers of the Continental Congress there are several undated petitions by Kentuckians asking for statehood, but none of them advances this constitutional argument. A copy of the petition which elicited JM’s comments was enclosed by the Virginia delegates in their letter of 3 September 1782 to Governor Harrison (q.v.). Only printed extracts of this letter are now available.
Judging from Thomson’s summary, the emphasis and the greater sophistication of argument in the present petition suggest that it was not prepared, as one authority assumes, by the same meeting of discontented Kentuckians who in the spring of 1782 requested a redress of grievances by the Virginia General Assembly (Thomas Perkins Abernethy, Western Lands and the American Revolution [New York, 1937], pp. 262–65; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 119; 120, n. 5). Unlike the petitioners to Congress, those who addressed the General Assembly pointed out that they were among the first settlers in Kentucky and owed all “deference” to Virginia as long as she acted “for their safety and defence.” They asked her either to “Create them a power Sufficient for their Controul and better Government” or to “grant them a Separation with your Intercession with the Honourable the Continental Congress for their Incorporation with them” (MS in Virginia State Library; reproduced, with some errors of transcription, in James Rood Robertson, Petitions of the Early Inhabitants of Kentucky to the General Assembly of Virginia, 1769 to 1792 [Louisville, Ky., 1914], pp. 62–65).
After Congress listened to a reading of the present memorial, Arthur Lee asserted that “countenancing such petitions was an insult to the State of Virginia.” In his view, Congress had no jurisdiction whatsoever over the soil of Kentucky or its inhabitants. To hold that “the rights of the Crown devolved upon Congress was a groundless, an extravagant & idle supposition.” For this reason, the petition should have been referred to his state without being read in Congress (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 532; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 146; JM to Randolph, 3 September 1782). Evidently entering the debate immediately after Lee had concluded, JM probably was not surprised by the presentation of the document. Three months earlier Pendleton had informed JM that the memorial was “circulating” in Kentucky for signatures (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 277; 278, n. 11).
 
[27 August 1782]
Mr Madison supported the propriety of referring the paper to the legislature of Virginia. The State he said had already taken measures to redress some of the grievances complained of. The legislature had divided the Country into Counties, they had established Courts, appointed judges, and brought justice to the doors of the petitioners. He was sensible that they were far removed from the seat of Government; that the time would come when the people in that Country must be divided into separate jurisdictions. The Constitution of the State had provided for that event; but the Legislature of Virginia & not Congress were to judge when that would be proper. The dissolution of the Charter did not break the social Compact among the people. The Charter was an agreement between the King, the proprietors, and the people. Though the King, by the dissolution of the Charter, might succeed to the rights of the proprietors, the rights of the people remained entire, and the King had no right to cut them into separate Governments without their consent. He doubted whether the present petition expressed the sentiments of the people in that district; he apprehended there were few if any of the natives of Virginia among the number of the petitioners. That the paper read should be referred to the Legislature of Virginia that they might enquire into the facts and determine what was proper to be done. As to the supposition that the right of the Crown devolved on the U. S. it was so extravagant that it could not enter into the thots of any man. If the right of soil devolved why not the right to the quit rents and confiscated estates.
